[Cite as State v. Newcome, 2016-Ohio-1022.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :     JUDGES:
                                              :     Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                    :     Hon. W. Scott Gwin, J.
                                              :     Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
JEFFREY NEWCOME                               :     Case No. 15CA48
                                              :
        Defendant-Appellant                   :     OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2014-CR-0714




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   March 11, 2016




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

DANIEL M. ROGERS                                    JOHN C. O'DONNELL
38 South Park Street                                10 West Newlon Place
Mansfield, OH 44902                                 Mansfield, OH 44902
Richland County, Case No. 15CA48                                                       2

Farmer, P.J.

      {¶1}     On December 8, 2014, the Richland County Grand Jury indicted appellant,

Jeffrey Newcome, on one count of deception to obtain a dangerous drug in violation of

R.C. 2925.22 and one count of identity fraud in violation of R.C. 2913.49. Said charges

arose from an incident wherein appellant attempted to obtain pain medication from Ohio

MedCentral Emergency Room on October 26, 2014 by impersonating his brother.

      {¶2}     A jury trial commenced on May 11, 2015. The jury found appellant guilty as

charged. By judgment entry filed May 13, 2015, the trial court merged the two counts and

sentenced appellant to eighteen months in prison.

      {¶3}     Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶4}     "THE VERDICT OF GUILTY WAS CONTRARY TO THE WEIGHT OF THE

EVIDENCE."

                                            I

      {¶5}     Appellant claims his conviction was against the manifest weight of the

evidence as no proof was presented to establish that he requested pain medication or

that he lied about his need for pain medication. We disagree.

      {¶6}     On review for manifest weight, a reviewing court is to examine the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

witnesses and determine "whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175 (1st
Richland County, Case No. 15CA48                                                         3

Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52. The

granting of a new trial "should be exercised only in the exceptional case in which the

evidence weighs heavily against the conviction." Martin at 175.

      {¶7}   Appellant was convicted of and sentenced on a violation of R.C. 2925.22

which states: "No person, by deception, shall procure the administration of, a prescription

for, or the dispensing of, a dangerous drug or shall possess an uncompleted preprinted

prescription blank used for writing a prescription for a dangerous drug." R.C. 2913.01(A)

defines "deception" as:



             [K]nowingly deceiving another or causing another to be deceived by

      any false or misleading representation, by withholding information, by

      preventing another from acquiring information, or by any other conduct, act,

      or omission that creates, confirms, or perpetuates a false impression in

      another, including a false impression as to law, value, state of mind, or other

      objective or subjective fact.



      {¶8}   Appellant argues there is nothing in the record to indicate he lied about

being in pain or requested any specific medication, or had previously sought pain

medication from the doctor or hospital in question. Appellant's Brief at 5. Appellant does

not contest the fact that he registered at the Emergency Room under his brother's name

or that he was not authorized to assume his brother's identity.

      {¶9}   On October 26, 2014, emergency room physician Dr. Paul Ritenour

encountered a patient by the name of "Rick Newcome." T. at 15-17. "Rick Newcome"
Richland County, Case No. 15CA48                                                       4


was actually appellant, Jeffrey Newcome, and was the name of appellant's brother. T. at

17, 70, 85. Dr. Ritenour had met appellant on more than one occasion and believed he

was "seeing someone that didn't match the name that I was aware of."           T. at 18.

Nonetheless, Dr. Ritenour began treatment of appellant by taking his symptoms. Id.

Appellant complained of chronic pain and insomnia. T. at 18-19. He asked for "narcotic

treatment for his pain." T. at 22. Dr. Ritenour ordered a shot of Dilaudid, a Schedule II

controlled substance. T. at 20.

      {¶10} Suzanna Friend, a registrar in the registration department of the emergency

room, testified appellant presented himself as "Rick Newcome." T. at 49-51. He stated

he had never been to that emergency room before, and he did not have any identification

with him. T. at 51, 53, 57. He signed the consent form as "Jeffrey Newcome." T. at 52.

When confronted with the name change, appellant stated "Jeffrey" was his nickname. Id.

Ms. Friend checked the computer for a "Jeffrey Newcome" and "sure enough, there had

been a Jeffrey Newcome there before." Id. Ms. Friend went back to verify appellant's

information and he gave her a different birthdate and social security number. T. at 55-

56. Appellant wanted Ms. Friend to hurry up because he was in a lot of pain, he needed

something for his pain. T. at 58. Appellant "kept going on and on about he was just in so

much pain." Id. A nurse was getting ready to load a syringe with the pain medication

when Ms. Friend told the nurse to wait so she could discuss the confusion with Dr.

Ritenour. T. at 56-57.

      {¶11} Dr. Ritenour and Ms. Friend became suspicious of appellant's true identity

and called the police. T. at 22, 53, 56. Once the police became involved, appellant was
Richland County, Case No. 15CA48                                                         5


anxious to leave the emergency room and was very fidgety. T. at 23, 80. Appellant gave

the police his driver's license out of his wallet. T. at 79, 87.

       {¶12} Upon review of the evidence presented, we find sufficient direct evidence

of purposeful deception by appellant in order to obtain pain medication under an assumed

name. There is sufficient credible evidence to support the jury's finding of guilty, and no

manifest miscarriage of justice.

       {¶13} The sole assignment of error is denied.

       {¶14} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Farmer, P.J.

Gwin, J. and

Delaney, J. concur.




SGF/sg 222